Citation Nr: 1200072	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 17, 1970 to April 21, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in August 2008, and timely perfected his appeal in June 2009.

This claim came before the Board in September 2010 and January 2011.  In September 2010, the Board remanded the claim to the Appeals Management Center (AMC) in order to readjudicate the issue of TDIU in light of the grant of entitlement to service connection for peptic ulcer disease.  In January 2011, the Board again remanded the claim to the AMC, as it was inextricably intertwined with other issues, as well as to obtain a new VA examination to determine whether the appellant's service-connected disabilities rendered him unemployable.  Such development having been accomplished, the claim has been returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for the following disabilities: myofascial pain syndrome of the lumbar spine [considered 20 percent disabling]; depression associated with myofascial pain syndrome of the lumbar spine [considered 30 percent disabling]; peptic ulcers secondary to treatment for myofascial pain syndrome of the lumbar spine [considered 20 percent disabling]; and gastroesophageal reflux disease (GERD) [considered 10 percent disabling].

2.  The appellant's combined disability rating is 60 percent.

3.  The appellant meets the percentage requirements for TDIU, as his service-connected disabilities of myofascial pain syndrome, depression, and peptic ulcers result from a common etiology.
4.  The appellant's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The March 2008 notice letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if a notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence he is required to submit in support of his claim; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA, it is reasonable to expect that he understands what was required to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the appellant has been continuously represented and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and post-service VA treatment records are in the file.  Records from the Social Security Administration were also obtained and associated with the claims file.  Post service medical records identified by the appellant have been associated with the claims file, to the extent possible.  Furthermore, the appellant does not claim there is additional evidence not of record that would assist in substantiating his claim.
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a claimant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the appellant appropriate VA examinations in March 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the appellant's reported history as necessary to rate each disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the appellant's service-connected disabilities and the affect these disabilities have on his employability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the March 2011 VA examinations, as well as the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2010 and January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The appellant asserts that his service-connected myofascial pain syndrome of the lumbar spine with associated depression and peptic ulcers, render him unemployable.  The Board disagrees.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1) (2011).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  See 38 C.F.R. § 3.340(a)(2) (2011).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  See 38 C.F.R. § 4.16(a) (2011).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  See 38 C.F.R. § 4.3 (2011).

Analysis

In this case, the appellant and his representative contend that he is unable to secure gainful employment due to his service-connected myofascial pain syndrome of the lumbar spine, depression and peptic ulcers.  The appellant stated that he last worked in 1975.  He has advanced several theories for his inability to maintain employment, to include having been a thief, drug abuse, and his medical conditions.  See VA Examination Reports, October 2006 and October 2008.

As noted above, review of the claims file reveals that the appellant currently has the following service-connected disabilities: myofascial pain syndrome of the lumbar spine [considered 20 percent disabling]; depression associated with myofascial pain syndrome of the lumbar spine [considered 30 percent disabling]; peptic ulcers secondary to treatment for myofascial pain syndrome of the lumbar spine [considered 20 percent disabling]; and GERD [considered 10 percent disabling].  

The combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the percentage criteria for TDIU are met, since his three service-connected disabilities noted above are considered as one single 60 percent disability due to their common etiology.  See 38 C.F.R. § 4.16(a) (2011).

Consequently, the only remaining question is whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.


In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence, which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding TDIU are not met.  See 38 C.F.R. § 4.16 (2011).  The current evidence of record, as a whole, does not support the conclusion that the appellant is unemployable due to his service-connected disabilities.  The March 2011 VA examiners assessed no significant residuals from his service-connected myofascial pain syndrome of the lumbar spine, depression and peptic ulcers.  Most importantly, the March 2011 VA examiners, after a review of the claims file and discussions of relevant evidence, opined that the appellant's service-connected disabilities presented no effects on the appellant's occupational activities.  With respect to the appellant's peptic ulcer disease, at the time of the examination, there was no objective evidence of this condition, thus there were no effects on the appellant's occupational abilities.  With respect to his lumbar spine, the VA examiner noted that the appellant suffered from degenerative joint disease, but that there were no effects on his occupational activities, despite his decreased strength of the lower extremities with pain.  

With respect to the appellant's depressive disorder, the VA examiner noted that there was no occupational impairment due to this condition.  Specifically, there was no reduced reliability or productivity, no occasional decrease in work efficiency, and no periods of intermittent inability to perform occupational tasks.  The VA examiner did note that there were signs and symptoms that were transient or mild, resulting in decreased work efficiency and ability to perform occupational tasks when present.  Overall however, it was concluded that there was no objective medical evidence of functional impairment found occupationally based on a mental disorder.  Once again, the appellant's advancing age cannot be considered for purposes of TDIU.  See 38 C.F.R. § 4.19 (2011).

Although VA treatment records and VA examinations do document symptoms and impairment from his service-connected disabilities, it important to note that none of these records supports the contention that his service-connected myofascial pain syndrome of the lumbar spine, depression and peptic ulcers, prevent the appellant from securing gainful employment.  The March 2011 VA examinations provide clear evidence against the appellant's TDIU claim, and outweigh the appellant's lay assertions of service-connected unemployability and the other medical evidence of record.  

In closing, the Board does not doubt that the appellant's service-connected disabilities have some effect on his employability.  However, the 60 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected myofascial pain syndrome of the lumbar spine, depression and peptic ulcers are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


